       Case 3:21-mj-00031-CLB Document 19 Filed 03/19/21 Page 1 of 2



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4                                                 ***
5    UNITED STATES OF AMERICA,                            Case No. 3:21-mj-00031-CLB
6                                            Plaintiff,   AMENDED ORDER OF TEMPORARY
                                                          RELEASE TO STATE CUSTODY
7            v.                                           PENDING RESOLUTION OF STATE
                                                          CHARGES
8    CODI OWEN KRINGLIE,
9                                         Defendants.
10
11          Before the Court is Defendant’s unopposed motion to reopen detention and
12   release defendant to the custody of the State of Nevada and the supplement thereto.
13   (ECF Nos. 14, 15). The government did not file any response or opposition. Having
14   reviewed the filings and considered the information provided by the parties during the
15   hearing held on March 19, 2021, Defendant’s motion is granted.
16          Pursuant to 18 U.S.C. § 3142(i)(4), after a detention order is entered by a judicial
17   officer that “[t]he judicial officer may, by subsequent order, permit the temporary release
18
     of the person, in the custody of a United States marshal or another appropriate person,
19
     to the extent that the judicial officer determines such release to be necessary for
20
     preparation of the person’s defense or for another compelling reason.” In this case, the
21
     court finds that it is appropriate to enter an order to temporarily release Defendant to the
22
     custody of the State of Nevada pending the resolution of his state charges, including any
23
     violations of parole or probation.
24
            Although Defendant is temporarily released to the custody of the State of Nevada
25
     with this order, that temporary release does not otherwise alter or modify the detention
26
     order, ECF No. 11, entered in this case. Thus, upon the conclusion of those state
27
     proceedings and Defendant’s release from state custody, Defendant shall be remanded
28
       Case 3:21-mj-00031-CLB Document 19 Filed 03/19/21 Page 2 of 2



1    to federal custody and he shall remain in custody pending any further proceedings in this
2    case pursuant to ECF No. 11. 1
3           IT IS ORDERED that Defendant Codi Owen Kringlie is temporarily released from
4    the Court’s prior Detention Order, ECF No. 11, and shall be forthwith remanded to the
5    custody of the State of Nevada in order to resolve his outstanding state charges.
6           IT IS FURTHER ORDERED that upon Defendant Codi Owen Kringlie’s release
7    from the custody of the State of Nevada, he shall be immediately remanded to the custody
8
     of the United States.
9
            IT IS FURTHER ORDERED that upon Defendant Codi Owen Kringlie’s remand to
10
     the custody of the United States, the Detention Order, ECF No. 11, remans in effect and
11
     Defendant Codi Owen Kringlie will remain the custody of the United States pending
12
     further proceeding in this case.
13
            DATED: March 19, 2021.
14
15                                            ___________________________________
16                                            UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27          1
                  Nothing in this order would prevent or otherwise be construed to alter
     Defendant’s right to subsequently move to re-open this detention order pursuant to 18
28   U.S.C. § 3142 upon his remand to federal custody, if new facts and circumstances are
     discovered that would support an alteration of the subsequent detention order.

                                               -2-
